Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued that (Remarks 12/21/2021, page 8, 4th paragraph):
“Importantly, a "resource requirement" specifies a threshold and is distinguished from an allocated resource (that may exceed the threshold specified by the "resource requirement"). The cited Atarius reference describes an "allocated resource" - not a "resource requirement" (as specified by Applicant's currently amended independent claims.” 
Response: Examiner searched the specification for “threshold” and could find no mention of any threshold specified. In fact, as per Examiner’s interpretation, Applicant’s Fig. 7, elements 727, 728, 729 shows Group-QoS remapping and adaption that is based on radio measurements (element 722). This is also similar to what is ordinarily done in the art, where a radio measurement is made and then the resources are adjusted accordingly based on the radio measurement. 

Argument: Applicant argued that (Remarks 12/21/2021, page 10, 2 lines before section a):
“resource requirement" that is not the same as an "allocated resource".” 
and (Remarks 12/21/2021, page 11, section b, 2nd paragraph):
“However, Atarius does not describe "the requirement for the V2X service comprises a resource requirement" element. Emphasis added. A "resource requirement" is a need/threshold for carrying out the V2X service. The claimed resource requirement is distinguished from an "allocatable resource" (all of FIG. 3) or an "allocated resource" that represents what the system has actually assigned for carrying out a V2X service from all the allocatable resources represented in FIG. 3. See Atarius, FIG. 3, and paragraphs [0005] and [0147]. Atarius does not specify how the actual allocated resource is determined - …”
Response: Examiner respectfully disagrees. Atarius discloses resource requirement is determined based on the new QoS that is requested in [0174]. In [0177], another example of allocated resource determination is disclosed: “..The high priorities of network's V2X capabilities may be assigned to law enforcement, medical units, public safety units, etc….”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 8 - 14, 16, 21 - 25, 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Atarius et al. (US 20170288886).


Regarding claim 1, Atarius discloses an entity (Abstract discloses PCRF & PCEF, which together are interpreted as the entity) for controlling a vehicle-to-everything (V2X) service ([0169] discloses V2X services) for one or more user equipment (Figs. 9A – 9B, 14 shows UE) the entity including:
a processor (Fig. 4; [0152]; [0498]); and
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor (Fig. 4; [0152]; [0498]), cause the entity to carry out a method comprising:
determining a requirement for the V2X service (Abstract discloses QOS parameters used; [0174]; [0499]) based on:
a network parameter of a network (Abstract discloses QOS parameters used; [0174]; [0499]; claim 1), 
and/or an application requirement of a V2X application of the V2X service ([0252] discloses V2X service is an IMS application and priority of  application; [0499] discloses QOS for application employed by V2X device; claim 1),
wherein the requirement for the V2X service comprises a resource requirement (Fig. 3; [0005]; [0147]; [0174]; [0177]; wherein the resource requirement is done based on the new QoS that is requested in [0174]. In [0177], another example of resource requirement is disclosed: “..The high priorities of network's V2X capabilities may be assigned to law enforcement, medical units, public safety units, etc….”);
and transmitting an adaptation request message comprising the requirement for the V2X service for obtaining an adaptation to the requirement for the V2X service (claim 1, discloses “… transmitting from PCRF to PCEF…” and “…enforcing, by the PCEF, the one or more PCC provisions for the QoS on a plurality of packets transmitted via the V2X bearer to the wireless device …”; wherein the adaptation request message is interpreted as what is transmitted from PCRF to PCEF).
Atarius doesn’t explicitly state that all the above are in a single embodiment.
However, it would be obvious to one having ordinary skill in the art, at the time the invention was filed that these could be done in a single embodiment since a requirement for a V2X service would depend on the network parameters, QOS and radio resources and balancing these is well known in communications systems design. 

Regarding claim 2, Atarius discloses the transmitting the adaptation request message comprises transmitting the adaptation request message to the network for requesting the network to adapt to the requirement for the V2X service (claim 1, discloses “… transmitting from PCRF to PCEF…” and “…enforcing, by the PCEF, the one or more PCC provisions for the QoS on a plurality of packets transmitted via the V2X bearer to the wireless device …”; wherein transmitting the adaptation message is interpreted as what is transmitted from PCRF to PCEF).

Regarding claim 3, Atarius discloses the method carried out by the entity (e.g. Figs 28, 29) further comprises:
receiving the application requirement from the V2X application (Fig. 28, “Discovery Request”) ;
receiving, in response to the transmitting the adaptation request message, an
acknowledgment message from the network (Fig. 28, “Announcement Auth”);
and transmitting, in response to the receiving the acknowledgment message, a notification message to the V2X application (Fig. 28, “ “Announcement Auth Ack” ).

Regarding claim 4, Atarius discloses receiving a context information of a radio access network (RAN), and/or events for the RAN ([0248] discloses “The MME may create an S1-AP: initial context setup request message comprising….”; [0088] discloses RAN).

Regarding claim 5, Atarius discloses the method carried out by the entity further comprises: monitoring the context information and/or events for the RAN; and transmitting a monitoring report to the V2X application of the V2X service based on the monitored context information and/or the monitored events for the RAN ([0315]).


Regarding claim 6, Atarius discloses the method carried out by the entity further comprises: receiving a vehicle location information from the V2X application ([0467], transmitting in [0467] will imply receiving by the entity);
monitoring the vehicle location information ([0467] discloses periodically sending out location i.e. monitoring);
and transmitting the monitoring report to the V2X application the V2X service based on the monitored context information, the monitored events for the RAN, and the monitored vehicle location information (context information analyzed as in claim 4 above; [0477] implies that report is transmitted to the V2X application since pedestrians, etc. receive it).


Regarding claim 8, Atarius discloses the entity is located in: a network, an application domain, or a vehicle that comprises a user equipment (Fig. 14; claim 11 implies located in a network).

Regarding claim 9, Atarius discloses wherein the method carried out by the entity further comprises: transmitting the adaptation request message to a user equipment for requesting the user equipment to adapt to the requirement for the V2X service (Fig. 19, bottom block states “V2X AS responds back to the V2X UE”; [0021]; [0247] last 2 lines).


Regarding claim 10, Atarius discloses wherein a plurality of user equipment are clustered to a group of user equipment, and wherein the adaptation request message comprises an indication of a subset of the group of user equipment, so as to request the adaptation to the requirement for the V2X service for the subset ([0330] discloses distributes media within the V2X group).


Claim 11 is similarly analyzed as claim 1	, with claim 11 reciting equivalent method limitations.


Claim 12 is similarly analyzed as limitations in claim 1.


Claim 13 is similarly analyzed as the 2nd  limitation in claim 3.


Claim 14 is similarly analyzed as limitations in claim 4, wherein claim 14 recites transmitting operation corresponding to the receiving operation in claim 4.


Claim 16 is similarly analyzed as limitations in claim 1, with claim 16 worded differently.

Claim 21 is similarly analyzed as claim 2.

Claim 22 is similarly analyzed as claim 3.

Claim 23 is similarly analyzed as limitations i claim 4.

Claim 24 is similarly analyzed as claim 5.

Claim 25 is similarly analyzed as claim 6.

Claim 27 is similarly analyzed as claim 8.

Claim 28 is similarly analyzed as claim 9.

Claim 29 is similarly analyzed as claim 10


Claims 7, 15, 26   are rejected under 35 U.S.C. 103 as being unpatentable over Atarius et al. (US 20170288886) in view of Zhang et al. (US 20150016299)

Regarding claim 7, Atarius discloses the method carried out by the entity further comprises: 
receiving a context information of a radio access network (RAN), and/or events for the RAN, and/or events for a core network entity, and/or application information from the V2X application of the V2X service (([0248] discloses “The MME may create an S1-AP: initial context setup request message comprising….”; [0088] discloses RAN);
configuring QoS rules for different states of the V2X service ([0248] discloses “PCEF may transmit and/or receive one or more messages with PCRF comprising assigned QoS and/or PCC rules”);
and  transmitting the configured QoS rules to the core network entity and the one or more user equipments the method carried out by the entity ([0248] discloses “PCEF may transmit and/or receive one or more messages with PCRF comprising assigned QoS and/or PCC rules”).
Atarius does not disclose extended QOS rules.
In the same field of endeavor, however, Zhang discloses extended QOS rules ([0099]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zhang in the system of Atarius because extended QOS allows for a new information field that allows for start/stop that is triggered by what Zhang lists in [0188] onwards.

Claim 15 is similarly analyzed as claim 7, with equivalent transmitting/receiving operations.	


Claim 26 is similarly analyzed as claim 7.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to V2X services:

Shan et al.  (US 10694427) discloses solution for vehicle-to-everything (V2X) communication authorization in 5G system.
Mok et al.  (US 10237874) discloses method and apparatus for supporting vehicle to everything service
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632